Title: From John Adams to the President of Congress, No. 84, 16 June 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
      No. 84 Duplicate
      Sir
      Paris June 16th. 1780
     
     I have lately obtained a Sight of a Number of Pamphlets, published in London, which are given out as written by Mr. Galloway, but there are many Circumstances in them which convince me that they were written in Concert by the Refugees. I see many Traces, which appear unequivocal, of the hand of Governor Hutchinson in some of them. I have read them with pleasure and surprize, because it seems to me, that if their professed Intention had been to convince America, that it is both her Interest and duty to support her Sovereignty, and her alliances, they could not have taken a Method so effectual.
     “Such Treaties, says he (that is an offensive and defensive alliance between France and America) will naturally coincide with their several Views and Interests, as soon as American Independence shall be acknowledged by the Powers in Europe. America will naturally wish, while She is rising from her Infant State into Opulence and Power, to cover her Dominions under the protection of France; and France will find new Resources of Strength in American Commerce, Armies, and naval Force.
     “The Recovery of America from the disasters and distresses of War, will be rapid and sudden. Very unlike an old Country, whose population is full, and whose Cultivation, Commerce and Strength have arrived at their height, the multiplication of her numbers, and the increase of her power, will surpass all Expectation. If her sudden Growth has already exceeded the most sanguine Ideas, it is certain, that the increase of her Strength, when supported and assisted by France, and pushed forward by the powerful motives arising from her separate Interest, her own Preservation, and the prospect of her own rising Glory and Importance among Nations, will far outrun any Idea We have had of her late population.
     “Nor will it be the Interest of America to check the ambition of France, while confined to Europe. Her distance and the safety arising from it, will render her regardless of the Fate of Nations on this Side of the Atlantic, as soon as her own Strength shall be established. The prosperity or ruin of Kingdoms from whose Power She can have nothing to fear, and whose assistance She can never want, will be Matters of equal Indifference. She can wish for no other Connection with Europe than that of Commerce, and this will be better secured in the hands of an ally, than in those with whom She holds no other Connection. (The Word “no” is an evident Error of the Press). So that it will be of little moment to her, whether Great Britain, Spain, Holland, Germany, or Russia, shall be ruled by one or more Monarchs.”
     “The new States are, and will continue the allies of France, our natural Enemy, unless reduced; and although at this time, by far the greater part of the People wish and hope for an Union with this Country, and are ready to unite with Us, in reducing the power of their Tyrants, in the moment the least Encouragement shall be given for that purpose, which the infatuated Policy of every Commander has hitherto with-held, yet, should they be disappointed in their Hope, it will compell them to unite with the Enemies of this Kingdom. The mode of carrying on the War more cruel to Friends than Foes, added to the Inhumanity and Treachery of this Country, in not exerting its Powers for their relief, will not fail to create permanent Enmity and Resentments, and the Obligations of Gratitude to the Nation which shall save them from our Ravages, will stamp Impressions never to be effaced. Advantage will be taken of these dispositions, by the Policy of France, to establish Treaties of Alliance and Commerce with them, which will be founded on two great principles, their own mutual Interest, and the subduing the Power of Great Britain; and if She should be permitted to trade with them at all, it will only be to share with other Nations, in the worthless remains after their own and the purposes of their allies are served.”
     Here Congress will see the extream Ignorance or Deception of the Writer, in affirming that the “far greater part of the People wish and hope for an Union with Great Britain, and are ready to unite in reducing &c.” But notwithstanding the bad faith of the Writer, We see that such is the force of Truth, that he can not adduce an argument to persuade the English to continue the War, without producing at the same Time a much stronger argument to persuade the Americans, to adhere to the last to their Sovereignty and their alliances. Of this Nature are all his other arguments.
     “With the Independence of America” says he, “We must give up our Fisheries on the Banks of Newfoundland, and in the American Seas.” Supposing this to be true, which is in part but not in the whole if Great Britain looses the Fisheries does not America gain them? Are they not an object then to America, as important and desirable as to Great Britain? Has not America then at least as strong and pressing a motive to fight for them as Great Britain? The Question then is reduced to another, which has the best prospect of contending for them successfully? America, favoured by all the World, or Great Britain, thwarted and opposed by all the World? And to whom did God and Nature give them? The English lay great Stress upon the Gifts of God and Nature, as they call the advantages of their insular Situation, to justify, their Injustices and Hostilities against all the maritime Powers of the World. Why should the Americans hold the blessings of Providence in a lower Estimation, which they can enjoy, without doing Injury to any Nation or Individual whatsoever?
     “With American Independence,” says he, “We must give up thirty five thousand American Seamen, and twenty eight thousand more, bred and maintained in those excellent Nurseries the Fisheries. Our valuable Trade, carried on from thence with the Roman Catholic States, will be in the Hands of America. These Nurseries and this Trade, will ever remain the natural Right of the People, who inhabit that Country. A trade so profitable, and a Nursery of Seamen so excellent and so necessary for the Support of her naval Force, will never be given up, or even divided by America with any Power whatsoever.”
     If Great Britain looses sixty three thousand Seamen by our Independence, and I believe She will not lose much less, I mean in the Course of a few Years, will not America gain them? Are sixty three thousand Seaman a feebler Bulwark for America than Great Britain? Are they weaker Instruments of Wealth and Strength, of Power and Glory in the hands of Americans than in those of the English, at the Command of Congress than at the Command of the King of England? Are they not then as strong a Temptation to Us to continue the War, as to them? The Question then recurs again, which has the fairest prospect of Success? America which grows stronger every year, or England which grows weaker?
     He adds, “the British Islands in the West Indies must fall of Course. The same Power that can compel Great Britain to yield up America, will compel her to give up the West Indies. They are evidently the immediate Objects of France.”
     The true political Consequence from this is, to stop short, make Peace, and save the British Islands while You can. Once taken, it will be more difficult to get them back. The whole returns again to the Question, are You able to keep Peace at Home and in Ireland, and the East Indies, to settle matters with the maritime Powers, and go on with the War long enough to beat France and Spain, make them renounce the War and after that reduce the United States of America to Submission? Will your Soldiers, your Seamen, and your Revenues hold out ’till this is done, and after it shall be done be sufficient to keep up a force sufficient to keep down France, Spain and America?
     “France, he subjoins, expects from the Independence of America, and the Acquisition of the West India Islands, the Sovereignty of the British Seas, if not of Great Britain itself.” Is not this the strongest of all arguments for putting an End to the War?
     
     Now you may make Peace, and keep the West India Islands, and secure the Neutrality at least of America for the future, and in this Case, you may at least maintain your own Sovereignty and the freedom of the British Seas.
     France at present claims no more than freedom on any Seas. If you make Peace at present, You may have more of American Trade, in future than France, and derive more Support to your Navy than She will to her Marine from that Country and consequently may preserve your Liberty upon all Seas: but by pushing the War you will weaken yourselves and strengthen France and Spain to such a degree, that they will have in the End such a Superiority as may endanger your Liberty.
     But if Great Britain is to lose the West India Islands, and the Sovereignty of the Seas, by the Independence of America, surely France, Spain, or America, or all three together are to gain them. And are not these advantages as tempting to these Powers as to England, and as urgent Motives to pursue the War? So that We come again to the old Question, which is likely to hold it out longest? The immense inexhaustible Resources of France, Spain and America together, or the ruined, exhausted or distracted Kingdom of Great Britain?
     The Writer goes on. “France has long struggled to rival Us in our Manufactures in vain; this will enable her to do it with Effect.”
     If England were to make Peace now, it is very doubtful whether France would be able to rival her in Manufactures, those I mean which are most wanted in America of Wool and Iron. But if She continues the War, France will be very likely to rival her, to Effect, as it is certain She is taking Measures for the purpose, and the longer the War continues, the more Opportunity She will have of pursuing those measures to effect.
     “We receive, says he, from the West India Islands, certain Commodities absolutely necessary to carry on our Manufactures to any Advantage and Extent, and which We can procure from no other Country. We must take the Remains from France or America, after they have supplied themselves, and fulfilled their Contracts with their allies, at their own prices, and loaded with the Expence of foreign transportation, if We are permitted to trade for them at all.”
     Is it possible to demonstrate the Necessity of making Peace, now while We may, more clearly? We may now preserve the West India Islands, but continuing the War We lose them infallibly.
     “But this is not all We shall lose, with the West Indies,” says the Writer. “We must add to our Loss of Seamen, sustained by the Independence of America, at least twenty thousand more, who have been bred and maintained in the Trade from Great Britain to the West Indies, and in the West India Trade among themselves, and with other parts, amounting in the whole to upwards of eighty thousand, a Loss which cannot fail to effect the Sensibility of every Man, who loves this Country, and knows that its Safety can only be secured by its Navy.”
     Is not this full proof of the necessity of making Peace? These Seamen may now be saved, with the Islands whose Commerce supports them. But if We continue the War, will France and Spain be less zealous to conquer your Islands? Because by this means they shall certainly take away from You and divide among themselves twenty thousand Seamen. Taking these Islands from You, and annexing them to France and Spain, will in fact increase the Trade of France, Spain, the United Provinces of the Low Countries, the United States of America, and Denmark, and the twenty thousand Seamen will be divided in some proportion among all these Powers. The Dutch and the Americans will have the Carriage of a good deal of this Trade, in consequence of their dismemberment from You, and Annexation to France and Spain. Do You expect to save these things by continuing the War? Or that these Powers will be less zealous, to continue it, by your holding out to them such Temptations?
     “Will not Great Britain lose much of her Independence, in the present State of Europe,” continues the Writer, “while She is obliged to other Countries for her naval Stores?” “In the time of Queen Ann, We paid, at Stockholm, three pounds per barrel for Pitch and Tar, to the extortionate Sweede: and such was the small demand of those Countries for the Manufactures of this, that the ballance of Trade was greatly in their favour. The Gold which We obtained, in our other Commerce, was continually pouring into their Laps. But We have reduced that ballance, by our Importation of large Quantities of those Supplies from America.”
     But what is there to hinder Great Britain from importing Pitch, Tar, and Turpentine from America after her Independence? She may be obliged to give a somewhat higher Price, because that France, Spain, Holland and all other Nations will import them too. But will this higher Price induce America to give up her Independence? Will the prospect which is opened to the other maritime Powers of drawing these Supplies from America, in Exchange for their Productions, make them less zealous to support American Independence? Will the Increase of the demand upon the northern Powers for these Articles, in consequence of the destruction of the British Monopoly in America, make these Powers less inclined to American Independency? The British Monopoly and British Bounties, it was in fact, which reduced the Price of these Articles in the northern Markets. The ceasing of that Monopoly and those Bounties, will rather raise the price in the Baltic, because those States in America which Pitch and Tar chiefly grow, have so many articles of more profitable Cultivation, that without Bounties it is not probable that Trade will flourish to a degree, to reduce the Prices in the north of Europe.
     “Should a War take place between Us, and the northern Powers, where are We to procure our Naval Stores?” inquires the Pamphleteer.
     I answer, make Peace with America, and procure them from her. But if You go to War with America, and the northern Powers at once, as You are upon the point of doing, You will get them no where. This Writer appears to have had no Suspicion of the real Intentions of the northern Powers, when he wrote the Book. What he will say now, after the Confederation of all of them against Great Britain, for I can call it no otherwise, I am at a loss to conjecture.
     “Timber of every kind, Iron, Saltpetre, Tar, Pitch, Turpentine and Hemp, are raised and manufactured in America. Fields of an hundred thousand acres of Hemp are to be seen spontaneously growing between the Ohio and Mississippi, and of a Quality little inferiour to the European.”
     Are not these articles as precious to France, Spain and Holland, as to England? Will not these Powers be proportionally active to procure a Share of them, or a Liberty to trade in them, as England will be to defend her monopoly of them? And will not America be as alert to obtain the freedom of setting them to the best advantage in a Variety of Markets, as other Nations will for that of purchasing them?
     “Will the Coasting Trade, and that of the Baltic and Mediterranean, with the small Intercourse We have in our bottoms with other Nations, furnish Seamen sufficient for a Navy necessary for the protection of Great Britain and its Trade? Will our Mariners continue as they are, when our Manufactures are labouring under the disadvantage of recieving their materials at higher, and exorbitant Prices, and selling at foreign Markets at a certain Loss. Will these Nurseries of Seamen thus weakened supply the Loss of eighty thousand sus­tained by the Independence of America and the Conquest of the West Indies?”
     But what is the Tendency of this? If it serves to convince Britain that She should continue the War, does it not serve to convince the Allies that they ought to continue it too? For they are to get all that Britain is to lose—and America is to be the greatest gainer of all: whereas She is not only to lose these objects, but her Liberties too, if She is subdued. France and Spain and the other maritime Powers, are all to gain a Share of the Objects if Britain loses them—whereas they not only lose all Share in them, but even the Safety and Existence of their Flags upon the Ocean may be lost, if America is reduced and the British Monopoly of American Trade, Fisheries and Seamen is revived.
     “It does not require the Spirit of Divination to percieve that Great Britain, robbed of her foreign dominions and Commerce, her Nurseries of Seamen lost, her Navy weakened, and the Power of her ambitious Neighbours thus strengthened and increased, will not be able to maintain her Independence among the Nations.”
     If She would now make Peace, She might preserve not only her Independence, but a great Share of her present Importance. If She continues this War but a Year or two longer, She will be reduced to the Government of her own Islands, in two independent Kingdoms Scotland and England, probably. As to Conquest and Subordination to some neighbouring Power, that has Common Sense, would accept the Government of that Island, because it would cost them infinitely more to maintain it, than it would be worth.
     Thus, I have given some account of these “cool thoughts on the Consequences of American Independence” which I consider as the Result of all the Consultations and deliberations of the Refugees, upon the Subject.
     I think it might as well have been entituled, an Essay towards a demonstration, that it is the clear Interest and the indispensible duty of America, to maintain her Sovereignty and her Alliances, at all Events, and of France and Spain, Holland and all the maritime Powers to support her in the possession of them.
     I have the Honor to be with great Respect, Sir, your most humble Servant.
    